Citation Nr: 1235150	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  08-09 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1956 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied entitlement to a TDIU.

In March 2012, the Veteran testified during a Board hearing at the RO; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the time of the most recent, September 2010 supplemental statement of the case (SSOC), the Veteran was in receipt of compensation for service-connected status post left and right knee replacement, each rated 30 percent; hypertension, rated 10 percent; left ankle varicosities, rated 10 percent; prostate cancer, then rated 100 percent and subsequently reduced to 10 percent; and gout and right ear hearing loss disability, each rated noncompensable.  His combined rating, after reduction of the prostate cancer rating, was 70 percent, and he met the criteria for consideration of a TDIU on a schedular basis because his bilateral lower extremity disabilities are treated as a single disability for that purpose.  See 38 C.F.R. § 4.16(a) (2011).

In February 2012, service connection was granted for radiation colitis, status post laparoscopic sigmoid colectomy, related to service-connected prostate cancer, with a temporary rating of 100 percent effective February 2011 and a noncompensable rating effective April 2011.  In determining entitlement to a TDIU, VA must consider whether service-connected disabilities, separately, or in combination, prevent him from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  At the time of the most recent SSOC, therefore, the RO did not consider, and could not have considered, the radiation colitis for which entitlement to service connection was subsequently granted.  As the Board's decision on the claim for a TDIU would have to include consideration of this service connected disability, and such initial consideration could prejudice the Veteran, who has not had an opportunity to contend that this disability, in combination with the other service connected disabilities, renders him unemployable, a remand is required for the RO to readjudicate the claim to include initial consideration of this new service-connected disability.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, subsequent to the most recent, September 2010 SSOC, additional evidence has been received by the RO, including some submitted by the Veteran without a waiver of initial RO review of such evidence, and review of this evidence should precede the RO's readjudication of the claim for a TDIU.

Accordingly, the claim for a TDIU is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

After reviewing the additional evidence received since the September 2010 SSOC, and conducting any additional development deemed warranted, readjudicate the claim for a TDIU, to include consideration of now service-connected radiation colitis as well as all other service-connected disabilities.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

